EXHIBIT 10.2

[Dealer Name]

[Dealer Address]

[__________], 2020

 

To:

Cinemark Holdings, Inc.

3900 Dallas Parkway

Plano, Texas 75093

Attention: [Title of contact]

Telephone No.: [____________]

Facsimile No.: [____________]

 

Re:

[Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Cinemark Holdings, Inc.
(“Company”) to [Dealer Name] (“Dealer”) as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. Each party further
agrees that this Confirmation together with the Agreement evidence a complete
binding agreement between Company and Dealer as to the subject matter and terms
of the Transaction to which this Confirmation relates and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine). In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

  General Terms.        Trade Date:    [_________], 2020     Effective Date:   
The second Exchange Business Day immediately prior to the Premium Payment Date  
  Warrants:    Equity call warrants, each giving the holder the right to
purchase a number of Shares equal to the Warrant Entitlement at a price per
Share equal to the Strike Price, subject to the terms set forth under the
caption “Settlement Terms” below. For the purposes of the Equity Definitions,
each reference to a Warrant herein shall be deemed to be a reference to a Call
Option.     Warrant Style:    European



--------------------------------------------------------------------------------

    Seller:    Company     Buyer:    Dealer     Shares:    The common stock of
Company, par value USD 0.001 per share (Exchange symbol “CNK”).     Number of
Warrants:    [_______]. For the avoidance of doubt, the Number of Warrants shall
be reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.     Warrant Entitlement:    One
Share per Warrant     Strike Price:    USD [______].        Notwithstanding
anything to the contrary in the Agreement, this Confirmation or the Equity
Definitions, in no event shall the Strike Price be subject to adjustment to the
extent that, after giving effect to such adjustment, the Strike Price would be
less than USD [______], except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Company’s capitalization.     Premium:    USD [______]    
Premium Payment Date:    [__________], 2020     Exchange:    The New York Stock
Exchange     Related Exchange(s):    All Exchanges   Procedures for Exercise.   
    Expiration Time:    The Valuation Time     Expiration Dates:    Each “
Expiration Date” set forth in Annex A hereto shall be an Expiration Date for a
number of Warrants equal to the Daily Number of Warrants for such Expiration
Date; provided that, notwithstanding anything to the contrary in the Equity
Definitions, if any such date is a Disrupted Day, the Calculation Agent shall
make adjustments, if applicable, to the Daily Number of Warrants or shall reduce
such Daily Number of Warrants to zero for which such day shall be an Expiration
Date and shall designate a Scheduled Trading Day or a number of Scheduled
Trading Days as the Expiration Date(s) for the remaining Daily Number of
Warrants or a portion thereof for the originally scheduled Expiration Date; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means (provided that, if practicable,
Calculation Agent shall determine such good faith estimate as of the Valuation
Time on that eighth Scheduled Trading Day).

 

2



--------------------------------------------------------------------------------

    First Expiration Date:    [__________] (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.     Daily Number of Warrants:    For any Expiration
Date, the “Daily Number of Warrants” set forth opposite such Expiration Date in
Annex A hereto, subject to adjustment pursuant to the provisos to “Expiration
Dates”.     Automatic Exercise:    Applicable; and means that for each
Expiration Date, a number of Warrants equal to the Daily Number of Warrants for
such Expiration Date will be deemed to be automatically exercised at the
Expiration Time on such Expiration Date.     Market Disruption Event:   
Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, [or (iv) a
Regulatory Disruption]; in each case, that the Calculation Agent determines is
material.”        Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the words “Scheduled Closing
Time” in the fourth line thereof.     Regulatory Disruption:    Any event that
Dealer, in its reasonable judgment, determines based on advice of counsel makes
it appropriate, with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures, in each case generally
applicable in similar situations and consistently applied in a
non-discriminatory manner across transactions similar to the Transaction and for
counterparties similar to Company, for Dealer to refrain from or decrease any
market activity in connection with the Transaction.   Valuation Terms.       
Valuation Time:    Scheduled Closing Time; provided that if the principal
trading session is extended, the Calculation Agent shall determine the Valuation
Time in its reasonable discretion.     Valuation Date:    Each Exercise Date.  
Settlement Terms.        Settlement Method Election:    Applicable; provided
that (i) references to “Physical Settlement” in Section 7.1 of the Equity
Definitions shall be replaced by references to “Net Share Settlement”;

 

3



--------------------------------------------------------------------------------

       (ii) Company may elect Cash Settlement only if, in writing on the date of
such election, Company (A) represents and warrants to Dealer that Company is
electing Cash Settlement in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws and (B) remakes to Dealer the
representation and warranty set forth in Section 8(a)(viii) as of the date of
such election; (iii) the same election of settlement method shall apply to all
Expiration Dates hereunder; and (iv) Company acknowledges to Dealer, as of the
date of such election, its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act and the rules
and regulations thereunder, in connection with such election.     Electing
Party:    Company     Settlement Method Election Date:    The third Scheduled
Trading Day immediately preceding the First Expiration Date.     Default
Settlement Method:    Net Share Settlement.     Net Share Settlement:    If Net
Share Settlement is applicable, then on the relevant Settlement Date, Company
shall deliver to Dealer a number of Shares equal to the Share Delivery Quantity
for such Settlement Date to the account specified herein free of payment through
the Clearance System, and Dealer shall be treated as the holder of record of
such Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m.
(New York City time) on such Settlement Date, and Company shall pay to Dealer
cash in lieu of any fractional Share based on the Settlement Price on the
relevant Valuation Date.     Cash Settlement:    If Cash Settlement is
applicable, on the relevant Settlement Date, Company shall pay to Dealer an
amount of cash in USD equal to the Net Share Settlement Amount for such
Settlement Date.     Share Delivery Quantity:    For any Settlement Date, a
number of Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.     Net Share Settlement Amount:   
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.     Settlement Price:    For any Valuation Date, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page CNK <equity> AQR (or any successor thereto) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time on such Valuation Date (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valuation Date, as determined
by the

 

4



--------------------------------------------------------------------------------

       Calculation Agent using, if practicable, a volume-weighted average
method). Notwithstanding the foregoing, if (i) any Expiration Date is a
Disrupted Day and (ii) the Calculation Agent determines that such Expiration
Date shall be an Expiration Date for fewer than the Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.     Settlement Dates:    As determined pursuant to Section 9.4
of the Equity Definitions, subject to Section 9(k)(i) hereof; provided that
Section 9.4 of the Equity Definitions is hereby amended by (i) inserting the
words “or cash” immediately following the word “Shares” in the first line
thereof and (ii) inserting the words “for the Shares” immediately following the
words “Settlement Cycle” in the second line thereof.     Other Applicable
Provisions:    The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant.     Representation and Agreement:   
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws. 3.   Additional Terms applicable to the
Transaction.      Adjustments applicable to the Transaction:        Method of
Adjustment:    Calculation Agent Adjustment. For the avoidance of doubt, in
making any adjustments under the Equity Definitions, the Calculation Agent may
make adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
  Extraordinary Events applicable to the Transaction:        New Shares:   
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock

 

5



--------------------------------------------------------------------------------

         Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors)” and (b) by inserting immediately prior to the
period the phrase “and (iii) of an entity or person that is a corporation,
limited liability company or partnership organized under the laws of the United
States, any State thereof or the District of Columbia that is, in each case,
treated as a corporation for U.S. federal income tax purposes and that also
becomes Company under the Transaction following such Merger Event or Tender
Offer”.   Consequence of Merger Events:     Merger Event:    Applicable;
provided that if an event occurs that constitutes both a Merger Event under
Section 12.1(b) of the Equity Definitions and an Additional Termination Event
under Section [9(h)(ii)(B)] of this Confirmation (taking into consideration the
last paragraph of Section 9(h)(ii)), the provisions of Section [9(h)(ii)(B)]
will apply.       Share-for-Share:    Modified Calculation Agent Adjustment    
  Share-for-Other:    Cancellation and Payment (Calculation Agent Determination)
      Share-for-Combined:    Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment for all or any portion of the Transaction.  
Consequence of Tender Offers:     Tender Offer:    Applicable; provided (x) that
Section 12.1(d) of the Equity Definitions is hereby amended by replacing “10%”
with “20%” in the third line thereof and by replacing “voting shares” with
“Shares” in the fourth line thereof, (y) Section 12.1(e) of the Equity
Definitions shall be amended by replacing “voting shares” in the first line
thereof with “Shares” and (z) Section 12.1(l) of the Equity Definitions shall be
amended by replacing “voting shares” in the fifth line thereof with “Shares”;
provided further that if an event occurs that constitutes both a Tender Offer
under Section 12.1(d) of the Equity Definitions and Additional Termination Event
under Section [9(h)(ii)(A)] of this Confirmation (taking into consideration the
last paragraph of Section 9(h)(ii)), the provisions of Section [9(h)(ii)(A)]
will apply.       Share-for-Share:    Modified Calculation Agent Adjustment    
  Share-for-Other:    Modified Calculation Agent Adjustment      
Share-for-Combined:    Modified Calculation Agent Adjustment     Consequences of
Announcement Events:    Modified Calculation Agent Adjustment as set forth in
Section 12.3(d) of the Equity Definitions, except that any adjustment in respect
of an Announcement Event shall be made in a commercially reasonable manner;
provided that, in respect of an Announcement Event, (x) references to

 

6



--------------------------------------------------------------------------------

         “Tender Offer” shall be replaced by references to “Announcement Event”
and references to “Tender Offer Date” shall be replaced by references to “date
of such Announcement Event”, (y) the word “shall” in the second line shall be
replaced with “may” and the fifth and sixth lines shall be deleted in their
entirety and replaced with the words “effect on the Warrants of such
Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may, in good faith and
in a commercially reasonable manner, determine whether the relevant Announcement
Event has had a material economic effect on the Transaction (and, if so, shall
adjust the terms of the Transaction accordingly in a commercially reasonable
manner) on one or more occasions on or after the date of the Announcement Event
up to, and including, the Expiration Date, any Early Termination Date and/or any
other date of cancellation, it being understood that (1) any adjustment in
respect of an Announcement Event shall take into account any earlier adjustment
relating to the same Announcement Event, (2) such adjustment shall be made
solely in respect of the period (as determined by the Calculation Agent) during
which the relevant Announcement Event has had a material effect on the
Transaction and without duplication of any other adjustment hereunder or in
respect of any previous Announcement Event and (3) in determining such economic
effect the Calculation Agent shall take into account Dealer’s Hedge Positions.
An Announcement Event shall be an “Extraordinary Event” for purposes of the
Equity Definitions, to which Article 12 of the Equity Definitions is applicable.
  Announcement Event:    (i) The public announcement by Company or any party
(a) that has or is reasonably likely to have or be able to obtain the financial
resources to consummate the relevant transaction or event (as determined by the
Calculation Agent) or (b) where the Calculation Agent determines that the
relevant transaction or event is reasonably likely to occur (it being understood
that such determination may be made by reference to the effect of such public
announcement on the market price of the Shares or options on the Shares) of any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (ii) the public announcement by Company of any potential
acquisition or disposition by Company and/or its subsidiaries where the
aggregate consideration exceeds 35% of the market capitalization of Company as
of the date of such announcement (a “Transformative Transaction”) or the
intention to enter into a Merger Event or Tender Offer or a Transformative
Transaction, (iii) the public announcement by Company of an intention to solicit
or enter into, or to explore strategic alternatives or other similar undertaking
that may include, a Merger Event or Tender Offer or a Transformative Transaction
or (iv) any subsequent public announcement by Company or any party

 

7



--------------------------------------------------------------------------------

         (1) that has or is reasonably likely to have or be able to obtain the
financial resources to consummate the relevant transaction the subject of the
previous announcement or event (as determined by the Calculation Agent) or
(2) where the Calculation Agent determines that the relevant transaction or
event is reasonably likely to occur (it being understood that such determination
may be made by reference to the effect of such public announcement on the market
price of the Shares or options on the Shares) of a change to a transaction or
intention that is the subject of an announcement of the type described in
clause (i), (ii) or (iii) of this sentence (including, without limitation, a new
announcement, whether or not by the same party, relating to such a transaction
or intention or the announcement of a withdrawal from, or the abandonment or
discontinuation of, such a transaction or intention), as determined by the
Calculation Agent. For the avoidance of doubt, the occurrence of an Announcement
Event with respect to any transaction or intention shall not preclude the
occurrence of a later Announcement Event with respect to such transaction or
intention. For purposes of this definition of “Announcement Event,” the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded.   Nationalization, Insolvency or Delisting:    Cancellation and
Payment (Calculation Agent Determination); provided that, in addition to the
provisions of Section 12.6(a)(iii) of the Equity Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.  
Additional Disruption Events:        Change in Law:    Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (ii) replacing
the word “Shares” where it appears in clause (X) thereof with the words “Hedge
Position” and (iii) replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption,
effectiveness or promulgation of new regulations authorized or mandated by
existing statute)”. Notwithstanding anything to the contrary in the Equity
Definitions, a Change in Law described in clause (Y) of Section 12.9(a)(ii) of
the Equity Definitions shall not

 

8



--------------------------------------------------------------------------------

         constitute a Change in Law and instead shall constitute an Increased
Cost of Hedging as described in Section 12.9(a)(vi) of the Equity Definitions,
and any such determination of a Change in Law shall be consistently applied by
Dealer (if applicable) across transactions similar to the Transaction and for
counterparties similar to Company.     Failure to Deliver:    Applicable    
Insolvency Filing:    Applicable     Hedging Disruption:    Applicable; provided
that:         

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

        

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

        

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

    Increased Cost of Hedging:    Applicable solely with respect to a “Change in
Law” described in clause (Y) of Section 12.9(a)(ii) of the Equity Definitions as
set forth in the last sentence opposite the caption “Change in Law” above (which
determination shall be consistently applied by the Hedging Party across
transactions similar to the Transaction and for counterparties similar to
Company).     Loss of Stock Borrow:    Applicable       Maximum Stock Loan Rate:
   500 basis points     Increased Cost of Stock Borrow:    Applicable      
Initial Stock Loan Rate:    0 basis points until August 1, 2025 and 25 basis
points thereafter.     Hedging Party:    For all applicable Additional
Disruption Events, Dealer; provided that when making any determination or
calculation as “Hedging Party” (but not, for the avoidance of doubt, the making
of any election it is entitled to make as “Hedging Party”), Dealer shall be
bound by the same obligations relating to required acts of the Calculation Agent
as set forth in Section 1.40 of the Equity Definitions and this Confirmation as
if the Hedging Party were the Calculation Agent.

 

9



--------------------------------------------------------------------------------

  Determining Party:    For all applicable Extraordinary Events, Dealer;
provided that when making any determination or calculation as “Determining
Party,” Dealer shall be bound by the same obligations relating to required acts
of the Calculation Agent as set forth in Section 1.40 of the Equity Definitions
and this Confirmation as if the Determining Party were the Calculation Agent.  
Non-Reliance:    Applicable   Agreements and Acknowledgments      Regarding
Hedging Activities:    Applicable   Additional Acknowledgments:    Applicable  
Hedging Adjustment:    For the avoidance of doubt, whenever Dealer, Determining
Party or the Calculation Agent is permitted to make an adjustment pursuant to
the terms of this Confirmation or the Equity Definitions to take into account
the effect of any event, the Calculation Agent, Determining Party or Dealer, as
the case may be, shall make such adjustment in a commercially reasonable manner
and by reference to the effect of such event on Dealer assuming that Dealer
maintains a commercially reasonable hedge position.

4. Calculation Agent. Dealer. Whenever the Calculation Agent is required to act
or to exercise judgment in any way with respect to the Transaction, it will do
so in good faith and in a commercially reasonable manner. Following the
occurrence and during the continuation of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which Dealer is the
Defaulting Party, Company shall have the right to designate an independent,
nationally recognized equity derivatives dealer to replace Dealer as Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent. Following any
determination, adjustment or calculation by the Calculation Agent, the Hedging
Party or the Determining Party hereunder (other than, for the avoidance of
doubt, the making of any election by the Hedging Party that it is entitled to
make as “Hedging Party”), the Calculation Agent, the Hedging Party or the
Determining Party, as the case may be, will within five Exchange Business Days
of a request by Company, provide to Company a report (in a commonly used file
format for the storage and manipulation of financial data without disclosing any
proprietary or confidential models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information)
displaying in reasonable detail the basis for such determination, adjustment or
calculation, as the case may be.

 

5.

Account Details.

 

  (a)

Account for payments to Company:

Bank: [____________]

ABA#: [____________]

Acct No.: [____________]

Beneficiary: [____________]

Ref: [____________]

Account for delivery of Shares from Company:

[____________]

 

10



--------------------------------------------------------------------------------

  (b)

Account for payments to Dealer:

[________________]

Account for delivery of Shares to Dealer:

DTC [____]

 

6.

Offices.

 

  (a)

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [London / New York]

[_____________]

 

7.

Notices.

 

  (a)

Address for notices or communications to Company:

[_______________]

Attention: [Title of contact]

Telephone No.: [____________]

Facsimile No.: [____________]

 

  (b)

Address for notices or communications to Dealer:

[_________________________]

 

8.

Representations and Warranties of Company and Dealer.

 

  (a)

In addition to the representations and warranties set forth in Section 3(a) of
the Agreement, Company hereby represents and warrants to Dealer on the date
hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(a)(ii), at all times until termination of the
Transaction, that:

 

  (i)

[Reserved]

 

  (ii)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (iii)

Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  (iv)

Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (v)

Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

  (vi)

To the knowledge of Company (without inquiry), no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares generally

 

11



--------------------------------------------------------------------------------

  (for the avoidance of doubt, excluding any of the foregoing applicable
generally to ownership of equity securities by financial institutions and not
specific to the Shares) would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares as a commercially reasonable hedge
position in connection with this Transaction.

 

  (vii)

Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

 

  (viii)

(A) The value of the total assets of Company is greater than the sum of the
total liabilities (including contingent liabilities) and the capital (as such
terms are defined in Section 154 and Section 244 of the General Corporation Law
of the State of Delaware) of Company, (B) the capital of Company is adequate to
conduct the business of Company, and Company’s entry into the Transaction will
not impair its capital, (C) Company has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature,
(D) Company will be able to continue as a going concern; (E) Company is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (F) Company would be able to purchase the Number of Shares with respect to
the Transaction in compliance with the laws of the jurisdiction of Company’s
incorporation (including the adequate surplus and capital requirements of
Sections 154 and 160 of the General Corporation Law of the State of Delaware).

 

  (b)

Dealer hereby represents and warrants to Company on the date hereof and on and
as of the Premium Payment Date that Dealer is an “accredited investor” as
defined in Section 2(a)(15)(ii) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

9.

Other Provisions.

 

  (a)

Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Premium Payment Date, with respect to the matters set forth in Section 3(a) of
the Agreement; provided that any such opinion of counsel may contain customary
exceptions and qualifications. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall give Dealer a written notice of any repurchase
of Shares effected by Company (a “Repurchase Notice”) within one Exchange
Business Day if, following such repurchase, the number of outstanding Shares, as
the case may be, as determined on such day and subject to any adjustments
provided herein, is (i) less than [__] million (in the case of the first such
notice) or (ii) thereafter more than [__] million less than the number of
Shares, as the case may be, included in the immediately preceding Repurchase
Notice. Company agrees to indemnify and hold harmless Dealer and its affiliates
and their respective officers, directors, employees, affiliates, advisors,
agents and controlling persons (each, an “Indemnified Person”) from and against
any and all losses (including losses relating to Dealer’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from commercially reasonable
hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding

 

12



--------------------------------------------------------------------------------

  (including any governmental or regulatory investigation), claim or demand
shall be brought or asserted against the Indemnified Person as a result of
Company’s failure to provide Dealer with a Repurchase Notice in accordance with
this paragraph, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain one
counsel per relevant jurisdiction reasonably satisfactory to the Indemnified
Person to represent the Indemnified Person and any others Company may designate
in such proceeding and shall pay the reasonable fees and expenses of such
counsel related to such proceeding. Company shall not be liable to the extent
that the Indemnified Person fails to notify Company within a commercially
reasonable period of time after any action is commenced against it in respect of
which an indemnity may be sought hereunder. In addition, Company shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
hereunder, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

  (c)

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d)

No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any affiliate of Dealer or any
internationally recognized investment bank; provided that (v) Company will not
be required, as a result of such transfer or assignment, to pay or deliver to
the transferee or assignee on any payment or delivery date any payment or
delivery greater than an amount that Company would have been required to pay
Dealer in the absence of such transfer or assignment (including, without
limitation, pursuant to Section 2(d)(i)(4) of the Agreement), (w) Company will
not, as a result of such transfer or assignment, receive from the transferee or
assignee on any payment or delivery date any payment or delivery less than the
amount that Company would have been entitled to receive from Dealer in the
absence of such transfer or assignment, (x) the transferee or assignee shall
provide Company with a complete and accurate U.S Internal Revenue Service Form
W-8 or W-9 (as applicable), and shall make such Payee Tax Representations to
permit Company to determine that the results described in clauses (v) and (w)
will not occur upon or after such transfer and assignment, (y) no Event of
Default, Potential Event of Default or Termination Event will occur as a result
of such transfer or assignment and (z) Dealer shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Company in connection with such transfer or assignment. If at any time at which
(A) the Section 16 Percentage exceeds 9.0%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if

 

13



--------------------------------------------------------------------------------

  any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants in accordance
with the immediately preceding sentence on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares, as the case may be, that could reasonably be
expected (as determined by the Calculation Agent) to give rise to reporting or
registration obligations (except for any filing requirements on Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act), mandatory takeover offers
or other requirements (including obtaining prior approval from shareholders or
any other person or entity) of a Dealer Person, or could reasonably be expected
(as determined by Dealer in good faith) to result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of

 

  (f)

[Reserved].

 

  (g)

[Role of Agent. [Insert relevant Dealer agency language, if any]]

 

14



--------------------------------------------------------------------------------

  (h)

Additional Provisions.

 

  (i)

Amendments to the Equity Definitions:

 

  (A)

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B)

Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “a material” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, except in the case of a
Potential Adjustment Event as described in Section 11.2(e)(i),
Section 11.2(e)(ii)(A), Section 11.2(e)(ii)(B), Section 11.2(e)(iv) or
Section 11.2(e)(v), adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares); in the case of a Potential Adjustment Event as described in
Section 11.2(e)(i), Section 11.2(e)(ii)(A), Section 11.2(e)(ii)(B),
Section 11.2(e)(iv) or Section 11.2(e)(v), no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares.”

 

  (C)

[Reserved].

 

  (D)

Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that, notwithstanding this Section 11.2(e), the parties
hereto agree that, with respect to any Transaction, repurchases of Shares by the
Company or any of its subsidiaries shall not be considered Potential Adjustment
Events to the extent such repurchases do not exceed (x) 5% of the Shares
outstanding as of the Trade Date in any calendar year or (y) 15% of the Shares
outstanding as of the Trade Date in the aggregate during the term of the
Transaction”.

 

  (E)

Section 11.2(e)(vii) of the Equity Definitions is hereby replaced in its
entirety with the words “any other corporate event involving the Company that
has a material economic effect on the Shares or Warrants.”

 

  (F)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x)

deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

 

  (y)

replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (G)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x)

adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

 

  (y)

(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

15



--------------------------------------------------------------------------------

  (H)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by adding the
phrase “, provided that in connection with any election by the Non-Hedging Party
to terminate the Transaction, it acknowledges to Dealer, as of the date of such
election, its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder” at the end of subsection (C).

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A)

Subject to clause (F) below, a “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its wholly owned
subsidiaries or its and their employee benefit plans, (a) has become the direct
or indirect “beneficial owner,” as defined in Rule 13d-3 (as in effect on the
date hereof) under the Exchange Act, of Shares representing more than 50% of the
voting power of the Shares and (b) has filed a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that an event described in clause
(a) has occurred; provided, however, that a “person” or “group” shall not be
deemed a beneficial owner of, or to own beneficially, any securities tendered
pursuant to a tender offer or exchange offer made by or on behalf of such
“person” or “group” or any of their affiliates until such tendered securities
are accepted for purchase or exchange thereunder;

 

  (B)

Subject to clause (F) below, the consummation of (i) any recapitalization,
reclassification or change of the Shares (other than a change from no par value
to par value, a change in par value or a change from par value to no par value,
or changes resulting from a subdivision or combination) as a result of which all
of the Shares would be converted into, or exchanged for, stock, other
securities, other property or assets; (ii) any share exchange, consolidation or
merger of the Company pursuant to which all of the Shares will be converted into
cash, securities or other property or assets (or any combination thereof); or
(iii) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the Company’s and its subsidiaries’
consolidated assets, taken as a whole, to any person other than one of its
wholly owned subsidiaries.

 

  (C)

Default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any indebtedness for money
borrowed by the Company or any subsidiary (or the payment of which is guaranteed
by the Company or any subsidiary), whether such indebtedness exists as of the
date hereof or is hereafter created, which default:

(x) is caused by a failure to pay principal on such indebtedness prior to the
expiration of the grace period provided in such indebtedness on the date of such
default (a “payment default”); or

 

16



--------------------------------------------------------------------------------

(y) results in the acceleration of such indebtedness prior to its express
maturity, and, in each case, the principal amount of any such indebtedness,
together with the principal amount of any other such indebtedness under which
there has been a payment default or the maturity of which has been so
accelerated, aggregate to $50.0 million or more.

 

  (D)

A final non-appealable judgment or judgments for the payment of money are
entered by a court or courts of competent jurisdiction against the Company or
any of its subsidiaries, which judgment or judgments remain unpaid or
undischarged for a period (during which execution shall not be effectively
stayed) of 60 days; provided that the aggregate of all such undischarged
judgments exceeds $50.0 million (net of any amount with respect to which a
reputable and solvent insurance company has acknowledged liability in writing).

 

  (E)

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines, based on advice of counsel, that it is impractical or illegal, to
hedge its exposure with respect to the Transaction in the public market without
registration under the Securities Act of 1933, as amended (the “Securities Act”)
or as a result of any legal, regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer,
provided such requirements, policies or procedures are consistently applied on a
non-discriminatory basis across transactions similar to the Transaction and for
counterparties similar to Company).

 

  (F)

A transaction or transactions described in clause (A) or clause (B) above will
not constitute an Additional Termination Event, however, if (x) at least 90% of
the consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made in respect of dissenters’ appraisal
rights.

 

  (i)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Both parties waive any rights to
set-off or netting, including in any bankruptcy proceedings of Company, amounts
due either party with respect to any Transaction hereunder against amounts due
to either party from the other party under any other agreement between the
parties.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i)

If (a) an Early Termination Date (whether as a result of an Event of Default or
a Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a

 

17



--------------------------------------------------------------------------------

  “Payment Obligation”), then Company shall satisfy the Payment Obligation by
the Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Company acknowledges to Dealer, as of the
date of such election, its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act and the rules
and regulations thereunder, in connection with such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

   Share Termination Alternative:    If applicable, Company shall deliver to
Dealer the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to Section 9(k)(i)
below, in satisfaction, subject to Section 9(k)(ii) below, of the relevant
Payment Obligation, in the manner reasonably requested by Dealer free of
payment.    Share Termination Delivery Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
relevant Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the amount of Share Termination Delivery Property
by replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price (without giving effect to any
discount pursuant to Section 9(k)(i)).    Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit on the date
such Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent. In the case of a
Private Placement of Share Termination Delivery Units that are Restricted Shares
(as defined below), as set forth in Section 9(k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(k)(ii) below, notwithstanding the foregoing, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

 

18



--------------------------------------------------------------------------------

   Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event. If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.   
Failure to Deliver:    Inapplicable    Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11
and 9.12 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on advice of counsel, following any delivery of Shares or Share
Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

19



--------------------------------------------------------------------------------

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in accordance with private placement procedures with respect
to such Restricted Shares customary for private placements of equity securities
of a similar size reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of equity securities of similar size, all
reasonably acceptable to Dealer. In the case of a Private Placement Settlement,
Dealer shall determine the appropriate discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or premium to any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder, which discount or
premium, as the case may be, shall only take into account the illiquidity
resulting from the fact that the Restricted Shares will not be registered for
resale and any commercially reasonable fees and expenses of Dealer (and any
affiliate thereof) in connection with such resale. Notwithstanding anything to
the contrary in the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company of such applicable discount or premium, as the case may be, and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or on the Settlement Date for such Restricted Shares (in the
case of settlement in Shares pursuant to Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures for registered
resale offerings of equity securities of a similar size, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities, due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements of similar size, all reasonably acceptable to Dealer. If Dealer, in
its sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares in a
commercially reasonable manner or, in the case of settlement of Share
Termination Delivery Units, a sufficient number of Restricted Shares so that the
realized net proceeds of such sales equals or exceeds the Payment Obligation (as
defined above). If the Payment Obligation exceeds the realized net proceeds

 

20



--------------------------------------------------------------------------------

  from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Business Day immediately
following such resale the amount of such excess (the “Additional Amount”) in
cash or in a number of Shares (“Make-whole Shares”) in an amount that, based on
the Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (iv)

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable to Dealer under
the letter agreement dated [______], 2020 between Dealer and Company regarding
Base Warrants (the “Base Warrant Confirmation”)], (i) the Section 16 Percentage
would exceed 8.0%, or (ii) the Share Amount would exceed the Applicable Share
Limit. Any purported delivery hereunder shall be void and have no effect to the
extent (but only to the extent) that, after such delivery [and after taking into
account any Shares deliverable to Dealer under the Base Warrant Confirmation],
(i) the Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 8.0%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

21



--------------------------------------------------------------------------------

  (n)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p)

Maximum Share Delivery.

 

  (i)

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than [Insert Number Equal to [200]% of the Number of
Shares on the Trade Date] (the “Maximum Number of Shares”) to Dealer in
connection with the Transaction.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (iii)

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, the Maximum Number of Shares shall not be adjusted on
account of any event that (x) constitutes a Potential Adjustment Event solely on
account of Section 11.2(e)(vii) of the Equity Definitions and (y) is not an
event within Company’s control.

 

  (q)

[Reserved]

 

  (r)

Right to Extend. Dealer may postpone or add, in whole or, other than in the
event Dealer determines in good faith that such postponement or addition
resulted solely pursuant to the circumstances set forth in clause (ii)(y) below,
in part, any Expiration Date or any other date of valuation or delivery with
respect to some or all of the relevant Warrants (in which event the Calculation
Agent shall make appropriate adjustments to the Daily Number of Warrants with
respect to one or more Expiration Dates) if Dealer reasonably determines, based
on the advice of counsel in the case of the immediately following clause (ii),
that such extension is reasonably necessary or appropriate (i) to

 

22



--------------------------------------------------------------------------------

  preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or (ii) to enable Dealer to
effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Company or an affiliated purchaser of Company, be in compliance
(x) with applicable legal, regulatory or self-regulatory requirements, or
(y) with related policies and procedures applicable to Dealer, consistently
applied across transactions similar to the Transaction and for counterparties
similar to Company; provided that no such Expiration Date or other date of
valuation, payment or delivery may be postponed or added more than [__] Exchange
Business Days after the original Expiration Date or other date of valuation,
payment or delivery, as the case may be.

 

  (s)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (t)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (v)

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Company
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (w)

Early Unwind. In the event the sale of the [“Firm Notes”][“Additional Notes”]
(as defined in the Purchase Agreement is not consummated with the Initial
Purchasers for any reason, or Company fails to deliver to Dealer any opinion of
counsel required pursuant to Section 9(a), in each case by 5:00 p.m. (New York
City time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and

 

23



--------------------------------------------------------------------------------

  (i) the Transaction and all of the respective rights and obligations of Dealer
and Company under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Each of Dealer and Company represents and acknowledges to the other that,
upon an Early Unwind, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

  (x)

Payment by Dealer. In the event that, following payment of the Premium, (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

  (y)

Listing of Warrant Shares. Company shall have submitted an application for the
listing of the Warrant Shares on the Exchange, and such application and listing
shall have been approved by the Exchange, subject only to official notice of
issuance, in each case, on or prior to the Premium Payment Date. Company agrees
and acknowledges that such submission and approval shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (z)

Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

  (aa)

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

  (bb)

Tax Matters.

 

  (i)

[Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance provisions of the HIRE Act. “Tax,” as used
in Section 9(bb)(iii) of this Confirmation, and “Indemnifiable Tax,” as defined
in Section 14 of the Agreement, shall not include (A) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”) or (B) any tax imposed or collected
pursuant to Section 871(m) of the Code or any current or future regulations or
official interpretation thereof (a “Section 871(m) Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax or a Section 871(m) Withholding Tax
is a Tax the deduction or withholding of which is required by applicable law for
the purposes of Section 2(d) of the Agreement.

 

  (ii)

Tax Documentation. For purposes of Sections 4(a)(i) and 4(a)(ii) of the
Agreement, each party shall provide to the other party a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, or applicable U.S. Internal
Revenue Service Form W-8, or any successor thereto, as the case may be, (i) on
or before the date of execution of this Confirmation, (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect and (iii) promptly upon reasonable request of the other party.
Additionally, each party shall, promptly upon request by the other party,
provide such other tax forms and documents that may be required or reasonably
requested by the other party.

 

24



--------------------------------------------------------------------------------

  (iii)

Payor Tax Representations. For the purpose of Section 3(e) of the Agreement,
each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of the Agreement) to be made by it to
the other party under the Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 9(bb)(iv) of this Confirmation, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement and (iii) the satisfaction of the
agreement of the other party contained in the last sentence of Section 9(bb)(iv)
of this Confirmation, except that it will not be a breach of this representation
where reliance is placed on clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

  (iv)

Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
Company represents that it (a) is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware and (b) is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

For the purpose of Section 3(f) of the Agreement, Dealer represents that it
[(a) is a corporation for U.S. federal income tax purposes and is organized
under the laws of the United States and (b) is a “U.S. person” (as that term is
used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
U.S. federal income tax purposes and an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii).]

[Each party agrees to give notice of any failure of a representation made by it
under this Section 9(bb)(iv) to be accurate and true promptly upon learning of
such failure.]

 

  (cc)

[Include other Dealer boilerplate] [Method of Delivery. Whenever delivery of
funds or other assets is required hereunder by or to Company, such delivery
shall be effected through Agent. In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Company may be transmitted exclusively through Agent.

 

  (dd)

NFC Representation Protocol. The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the NFC Representation
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to the Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. Company confirms that it enters into this Confirmation as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Company shall promptly notify Dealer of any change to its status as a
party making the NFC Representation.

 

25



--------------------------------------------------------------------------------

  (ee)

2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

 

  (i)

Dealer is a Portfolio Data Sending Entity and Company is a Portfolio Data
Receiving Entity;

 

  (ii)

Dealer and Company may use a Third Party Service Provider, and each of Dealer
and Company consents to such use including the communication of the relevant
data in relation to Dealer and Company to such Third Party Service Provider for
the purposes of the reconciliation services provided by such entity.

 

  (iii)

The Local Business Days for such purposes in relation to Dealer and Company is
New York, New York, USA.

 

  (iv)

The following are the applicable email addresses.

 

   Portfolio Data:    Dealer: MarginServicesPortRec@barclays.com       Company:
[______]    Notice of discrepancy:    Dealer: PortRecDiscrepancy@barclays.com   
   Company: [______]    Dispute Notice:    Dealer:
EMIRdisputenotices@barclays.com       Company: [______]

 

  (ff)

Regulatory Provisions. The time of dealing for the Transaction will be confirmed
by Dealer upon written request by Company. The Agent will furnish to Company
upon written request a statement as to the source and amount of any remuneration
received or to be received by the Agent in connection with a Transaction.

 

  (gg)

Acknowledgment regarding certain UK Resolution Authority Powers.

 

  (i)

Dealer is authorized by the Prudential Regulation Authority (“PRA”) and
regulated by the Financial Conduct Authority and the PRA, and is subject to the
Bank of England’s resolution authority powers, as contained in the EU Bank
Recovery and Resolution Directive, and transposed in the UK by the Banking Act
2009. The powers include the ability to (a) suspend temporarily the termination
and security enforcement rights of parties to a qualifying contract, and/or
(b) bail-in certain liabilities owed by Dealer including the writing-down of the
value of certain liabilities and/or the conversion of such liabilities into
equity holdings (as described in further detail below). Pursuant to PRA
requirements, Dealer is required to ensure that counterparties to certain
agreements it enters into which are governed by non-EEA law contractually
recognize the validity and applicability of the above-mentioned resolution
powers, in order to ensure their effectiveness in cross border scenarios.

 

 

26



--------------------------------------------------------------------------------

  (ii)

The terms of this section apply only to the Transaction and constitute our
entire agreement in relation to the matters contained in this section, and do
not extend or amend the resolution authority powers of the Bank of England or
any replacement authority. The terms of this section may not be amended by any
other agreements, arrangements or understandings between Dealer and Company. By
signing the Transaction, Company acknowledges and agrees that, notwithstanding
the governing law of the Transaction, the Transaction is subject to, and Company
will be bound by the effect of an application of, the Bank of England’s (or
replacement resolution authority’s) powers to (a) stay termination and/or
security enforcement rights, and (b) bail-in liabilities.]

 

  (hh)

[U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a Protocol Covered Agreement, Dealer shall be
deemed a Regulated Entity and Counterparty shall be deemed an Adhering Party;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Covered Agreement, Dealer shall be deemed a Covered
Entity and Counterparty shall be deemed a Counterparty Entity; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of the Agreement, and for such purposes the Agreement shall be deemed a
“Covered Agreement,” Dealer shall be deemed a “Covered Entity” and Counterparty
shall be deemed a “Counterparty Entity.” In the event that, after the date of
the Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer replaced by references to the covered affiliate
support provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R.
252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to
limited exceptions, require an express recognition of the stay-and-transfer
powers of the FDIC under the Federal Deposit Insurance Act and the Orderly
Liquidation Authority under Title II of the Dodd Frank Wall Street Reform and
Consumer Protection Act and the override of default rights related directly or
indirectly to the entry of an affiliate into certain insolvency proceedings and
any restrictions on the transfer of any covered affiliate credit enhancements.]

 

  (ii)

[Regulatory Provisions.

 

  (i)

Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 

  (ii)

Counterparty has received, read and understands the OTC Options Risk Disclosure
Statement provided by Dealer and a copy of the most recent disclosure pamphlet
prepared by The Options Clearing Corporation entitled “Characteristics and Risks
of Standardized Options.]

 

27



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [_____________].

 

Very truly yours,        [Dealer]   By:  

 

  Authorized Signatory   Name:

Accepted and confirmed

as of the Trade Date:

 

Cinemark Holdings, Inc. By:     Authorized Signatory Name: